DETAILED ACTION
Amended claims 1-4, 6-7 and 9-21 of U.S. Application No. 16/642,957 filed on 06/30/2021 are presented for examination. 

Allowable Subject Matter
Claims 1-4, 6-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a display panel, comprising a first substrate and a second substrate; wherein a side of the first substrate in a thickness direction faces a side of the second substrate in a thickness direction; the first substrate comprises a plurality of first spacers and a plurality of second spacers on a side facing the second substrate, a height of the first spacer being smaller than a height of the second spacer; the second substrate comprises a plurality of first bosses and a plurality of second bosses on a side facing the first substrate, wherein each of the first spacers corresponds to at least one of the first bosses, each of the second spacers faces one of the second bosses, and a sum of a height of the first boss and a height of the first spacer is greater than a height of the second spacer; and each of the first spacers comprises at least three protrusions which are joined together, and a length of an orthographic projection of each of the protrusions on a plane of the first substrate in a target direction is longer than lengths thereof in other directions; the display panel comprises a plurality of panel regions on a plane of the display panel, the number of types of the target directions of the protrusions in any one of panel regions is n, n being greater than 2, and each of the protrusions is configured to cope with a misalignment between the first substrate and the second substrate in the target direction of the protrusion. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, CN107219955A (955’) teaches a display panel (Fig 4), comprising a first substrate (11) and a second substrate (12); wherein a side of the first substrate in a 
However, 955’, does not teach or suggest, the specific limitations of “each of the first spacers comprises at least three protrusions which are joined together, and a length of an orthographic projection of each of the protrusions on a plane of the first substrate in a target direction is longer than lengths thereof in other directions; the display panel comprises a plurality of panel regions on a plane of the display panel, the number of types of the target directions of the protrusions in any one of panel regions is n, n being greater than 2, and each of the protrusions is configured to cope with a misalignment between the first substrate and the second substrate in the target direction of the protrusion” nor would it have been obvious to do so in combination. 
Claims 2-4, 6-7, 9-17 and 19-20 are also allowable for depending on claim 1.

Claim 18 recites a display device, comprising a display panel, wherein the display panel comprises a first substrate and a second substrate; wherein a side of the first substrate in a thickness direction faces a side of the second substrate in a thickness direction; the first 
Regarding claim 18, CN107219955A (955’) teaches a display device (abstract line 1), comprising a display panel (Fig 4), wherein the display panel comprises a first substrate (11) and a second substrate (12); wherein a side of the first substrate in a thickness direction faces a side of the second substrate in a thickness direction (Fig 4); the first substrate comprises a plurality of first spacers (132) and a plurality of second spacers (131) on a side facing the second substrate, a height of the first spacer being smaller than a height of the second spacer (Fig 4); the second substrate comprises a plurality of first bosses (123; the two right electrode lines) and a plurality of second bosses (123; the two left electrode lines) on a side facing the first substrate, wherein each of the first spacers corresponds to at least one of the first bosses (Fig 4), each of the second spacers faces one of the second bosses (Fig 4), and a sum of a height of the first boss and a height of the first spacer (the height of 123 + the height of 132) is greater than a height of the second spacer (131); and each of the first spacers comprises at least one 
However, 955’, does not teach or suggest, the specific limitations of “each of the first spacers comprises at least three protrusions which are joined together, and a length of an orthographic projection of each of the protrusions on a plane of the first substrate in a target direction is longer than lengths thereof in other directions; the display panel comprises a plurality of panel regions on a plane of the display panel, the number of types of the target directions of the protrusions in any one of panel regions is n, n being greater than 2, and each of the protrusions is configured to cope with a misalignment between the first substrate and the second substrate in the target direction of the protrusion” nor would it have been obvious to do so in combination. 

Claim 21 recites a terminal, comprising a display panel, wherein the display panel comprises a first substrate and a second substrate; wherein a side of the first substrate in a thickness direction faces a side of the second substrate in a thickness direction; the first substrate comprises a plurality of first spacers and a plurality of second spacers on a side facing the second substrate, a height of the first spacer being smaller than a height of the second spacer; the second substrate comprises a plurality of first bosses and a plurality of second bosses on a side facing the first substrate, wherein each of the first spacers corresponds to at least one of the first bosses, each of the second spacers faces one of the second bosses, and a sum of a height of the first boss and a height of the first spacer is greater than a height of the second spacer; and each of the first spacers comprises at least three protrusions which are joined together, and a length of an orthographic projection of each of the protrusions on a plane of the first substrate in a target direction is longer than lengths thereof in other directions; the display panel comprises a plurality of panel regions on a plane of the display panel, the number 
Regarding claim 21, CN107219955A (955’) teaches a terminal (Fig 10, 100), comprising a display panel (Fig 4), wherein the display panel comprises a first substrate (11) and a second substrate (12); wherein a side of the first substrate in a thickness direction faces a side of the second substrate in a thickness direction (Fig 4); the first substrate comprises a plurality of first spacers (132) and a plurality of second spacers (131) on a side facing the second substrate, a height of the first spacer being smaller than a height of the second spacer (Fig 4); the second substrate comprises a plurality of first bosses (123; the two right electrode lines) and a plurality of second bosses (123; the two left electrode lines) on a side facing the first substrate, wherein each of the first spacers corresponds to at least one of the first bosses (Fig 4), each of the second spacers faces one of the second bosses (Fig 4), and a sum of a height of the first boss and a height of the first spacer (the height of 123 + the height of 132) is greater than a height of the second spacer (131); and each of the first spacers comprises at least one protrusion (Fig 3, 132a) , and a length of an orthographic projection of each of the at least one protrusion on a plane of the first substrate in one direction (Fig 3 132a; the x direction) is longer than lengths thereof in other directions (the y direction). 
However, 955’, does not teach or suggest, the specific limitations of “each of the first spacers comprises at least three protrusions which are joined together, and a length of an orthographic projection of each of the protrusions on a plane of the first substrate in a target direction is longer than lengths thereof in other directions; the display panel comprises a plurality of panel regions on a plane of the display panel, the number of types of the target directions of the protrusions in any one of panel regions is n, n being greater than 2, and each of the protrusions is configured to cope with a misalignment between the first substrate and the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/16/2021